Citation Nr: 1811818	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of burns, right arm injury.

2.  Entitlement to service connection for residuals of burns, right arm injury.

3.  Entitlement to service connection for residuals of cuts, left third finger disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a respiratory disability.

6.  Entitlement to service connection for a penile deformity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from February 1965 to October 1968.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2012 rating decision in which the Department of Veteran Affairs (VA) San Diego, California, Regional Office (RO) denied entitlement to service connection for left third finger disability, sleep apnea, respiratory disability, and a penile deformity, and continued and confirmed denial of service connection for right arm burn injury.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The issue(s) of service connection for residuals of burns, right arm injury, residuals of cuts, left third finger injury, respiratory disability and penile deformity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a right arm injury was denied in a March 1969 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final March 1969 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a right arm injury.  

3.  The evidence does not establish that the Veteran has a current diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The March 1969 rating decision that denied service connection for residuals of burns, right arm injury, is final.  38 U.S.C. §§ 5103(a), 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

2.  Evidence received since the final March 1969 rating decision is new and material; the criteria to reopen the claim for service connection for residuals of burns, right arm injury have been met.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (2017).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C. § 5103A (2012) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C. § 5108 (2012).  See 38 U.S.C. § 5103A (f) (2012).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2017) in order to have a finally denied claim reopened under 38 U.S.C. § 5108 (2012).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In October 1968, three days after separation from service, the Veteran filed a claim to establish service connection for right arm scars resulting from burns.  The record suggests that a VA examination was ordered; however, the record does not indicate that the examination actually occurred.  The Veteran's claim for burn injury was denied in a March 1969 rating decision on the basis that there was no evidence of complaint or treatment during service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the March 1969 rating decision became final.  See 38 C.F.R § 3.156(b) (2017).  

In August 2010, the Veteran filed his request to reopen the claim for service connection for right arm burn injury.  In a January 2012 rating decision on appeal, the RO declined to reopen the Veteran's claim, finding that the Veteran had not produced new and material evidence to show that the claimed condition existed.  The Board notes that the prior denial was due to lack of evidence of in-service incident.  

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the March 1969 rating decision includes, in relevant part, the Veteran's Board hearing testimony in which he communicated details regarding the symptoms associated with his residuals of his claimed residuals of burns and description of his in-service incurrence.  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim had been previously denied because there was no evidence of an in-service occurrence.  The new evidence, if substantiated, would, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for residuals of burns, right arm injury.  Moreover, because the request was submitted during the pendency of the appeal of the January 2012 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the January 2012 appeal period.  See 38 C.F.R. § 3.156(b) (2017).


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Sleep Apnea

The Veteran contends that he has sleep apnea due to his period of service.  Specifically, the Veteran contends that his sleep apnea is due to the irregular sleep patterns he endured while in service.

Turning to the first element of service connection, in a December 2017 Board hearing, the Veteran stated that he is occasionally awake for long periods of time without going to sleep.  The Veteran further reported that he sometimes goes to sleep without feeling tired.  The Veteran stated that he has reported his sleep issues to his doctor.  However, there is no evidence of record that the Veteran has a diagnosis of sleep apnea.  Moreover, the Veteran's records do not contain complaint of any sleep issue.  While the Veteran can report symptoms, he is not competent as a lay person to render a diagnosis of sleep apnea.  See Jandreau v. Nicholson, 492 F.3d at 1372.  Therefore, a current diagnosis has not been established by the evidence of record.

Because a current diagnosis of sleep apnea has not been established at any point during the appeal period, no further analysis is necessary.  The criteria for service connection have not been met, and the claim is denied.






ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for residuals from a right arm injury is reopened.

Entitlement to service connection for sleep apnea is denied.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's claimed residuals of right arm injury, sleep apnea, respiratory disability and penile deformity.

Right Arm and Left Finger Disabilities

The Veteran contends that his right arm and left finger disability is due to his period of service.  Specifically, the Veteran states that he has residual pain in his right arm due to burns while working the incinerator in service.  Likewise, the Veteran asserts that his finger has reduced flexibility and numbness due to cuts he received while maintaining the incinerator during service.

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a December 2017 Board hearing, the Veteran reported that he had residual pain sensation in his arm and reduced flexibility in his left third finger.  The Veteran stated that he received burns and cuts during service.  The Board notes that the Veteran's related civilian occupation during service was Laundering Occupation.  The Board also notes that the Veteran first filed a claim for his burns and cuts three days after separation from service.  The Board finds that the evidence is sufficient to warrant a VA opinion.  Therefore a remand is necessary.

Respiratory Disability

The Veteran also contends that his respiratory disability is due to his period of service.  Specifically, the Veteran asserts that his asthma started while he was in boot camp.  

In a December 2017 Board hearing, the Veteran stated that he was taken to the sick bay for approximately two weeks during his service.  The Veteran has presented medical records that contain information regarding his current asthma.  Moreover the Veteran has offered testimony regarding the symptoms he experienced during service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of this disability.  Therefore, a remand is warranted. 

Penile Deformity

The Veteran further contends that his penile deformity is due to his period of service.  Specifically, the Veteran asserts that the circumcision he received during surgery has caused recurrent blisters.

In December 2011, the Veteran was afforded a VA examination.  The examiner determined that the Veteran's current penile deformity was less likely than not related to service.  The examiner explained that the recurrent blisters were likely related to herpes simplex as stated in the DBQ.  The examiner went on to state that it would be unlikely for a friction blister, (such as the Veteran is describing) to occur as a group of vesicular lesions, especially in view of a normal examination.  The examiner further reported that he saw no plausible explanation for relating the blisters to the circumcision. 

The Board notes that the examiner referred to a DBQ that is not currently of record.  It is also not clear whether the Veteran has a current diagnosis of herpes simplex with which to conclude that it is an interceding factor.  Therefore, the December 2011 examination is inadequate, and a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to identify all private treatment related to his claimed disabilities.  Undertake appropriate action to conduct additional search(es) for the Veteran's VA treatment records, to include DBQ of his penile examination and the service personnel records of the Veteran not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination with the appropriate examiner(s) to determine the nature and etiology of his claimed right arm disability, left third finger disability, respiratory disability, and penile deformity.  Use multiple examiners if necessary.  The examiner(s) should receive a copy of this remand and review the Veteran's file.  The examiner(s) should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner(s) should determine:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right arm disability, to include residuals of a burn, was manifested in, caused by, or is otherwise etiologically related to his period of service.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left third finger disability, to include residuals of cuts, was manifested in, caused by, or is otherwise etiologically related to his period of service.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's respiratory disability was manifested in, caused by, or is otherwise etiologically related to his period of service.

d.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's penile deformity was manifested in, caused by, or is otherwise etiologically related to his period of service.

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claims.  If any of the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


